Case 1:13-cr-00271-LTS Document 1068 Filed 02/05/21 Page 1of1

DAVID K. BERTAN

ATTORNEY AT LAW
888 GRAND CONCOURSE, SUITE 1N
BRONX, NEW YORK 10451

(718) 742-1688
FAX (718) 585-8640
E-MAIL: DBERTAN@YAHOO.COM

February 5, 2021

Via ECF

Hon. Laura Taylor Swain, United States District Judge
Southern District of New York

500 Pearl Street
New York, NY 10007-1312 MEMO ENDORSED

 

Re: USA v. Stratford, et. al.
Docket No. 13-Cr-271 (LTS)
Defendant Wesley Frame

Dear Judge Swain:

I have received from the Government the materials regarding Mr. Frame’s medical and
disciplinary records. I have also received additional materials from Mr. Frame, and as of this
past Wednesday, I am back in e-mail communication with him. Accordingly, I am requesting
permission to file my motion for compassionate release by February 26, 2021. Thank you for
your consideration in this matter.

Very truly yours,
ss
David K. Bertan

DKB
ce: AUSA Christy Slavik (via e-mail)

The requested extension of time is granted. D# 1063 resolved.
SO ORDERED.

2/5/2021

/s/ Laura Taylor Swain, USDJ
